Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2011 has been entered.

Allowable Subject Matter
Claims 1, 5, 6, 9, 10, 11, 15, 16, 19, and 20 are allowed.
In regards to the independent Claims 1 and 11, the teachings of Hobgood, Berezinski, and Disch, either singularly or in combination, show all the elements of the claim except ranking the set of data points, wherein said ranking assigns, to each data point of the set of data points, a rank that is based on a value of the particular device metric for said each data point relative to values of the particular device metric for the other data points in the set of data points; determining a count of times one or more data points for each device, of the plurality of devices, is found at a given rank at each timestamp of a plurality of timestamps within the particular timeframe; based on a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments with respect to Claims 1 and 11 have been fully considered and are persuasive.  The rejection of the claims of 11/10/2020 has been withdrawn in view of the amendments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863